DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 27-28 and 30-34 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art fails to anticipated and/or suggest the combination of the claimed invention.  Specifically, the combination of the prior arts fails to teach, inter alia, the limitation of “prior to any printing step, causing an ironing unit of the printing machine to iron the garment while loaded on the garment handling assembly; causing an inkjet printing assembly of the printing machine to print the image on the ironed garment on the garment handling assembly”.  The closest prior art, Koizumi US Publication 2002/0060728), teaches the processes (a), (c), and (d) and its associated structure.  Bill (US Patent 5,970,874) and Kutsuwara (JP H0790780) teach ironing the textile substrate for flattening the printed image and stiffening the substrate for subsequent inkjet printing, respectively.  However, the ironing processes and the respective structure of Bill and Kutsuwara have their intended purposes.  Thus, combining the teaching of Bill and Kutsuwara to teach the claimed limitation of process (b) would not be obvious to one of ordinary skill in the art.
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853